t c memo united_states tax_court william c and cheryl m fowler petitioners v commissioner of internal revenue respondent docket no filed date john edward ritzert jr and j carlton howard jr for petitioners bradley c plovan for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and accuracy-related_penalties with respect to petitioners’ federal_income_tax as follows penalty i r c year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number the issues presented are whether rental real_estate losses claimed by petitioners are subject_to the passive_activity_loss limitations under sec_469 whether interest_paid on tax deficiencies is deductible as schedule c business_expenses and whether petitioners are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners’ mailing address at the time of the filing of the petition was cudjoe key florida petitioners filed joint federal_income_tax returns for and united air temp petitioner william c fowler petitioner was employed by and the president of united air temp air conditioning and heating inc united air temp petitioner cheryl m fowler mrs fowler was employed as a corporate executive for united air temp united air temp was a closely_held_c_corporation that was 100-percent owned by petitioner during the years in issue united air temp was a heating and air conditioning contractor with branch offices in maryland and virginia united air temp sold and installed central heating systems central air conditioning systems indoor air quality systems attic fans humidifiers hot water tanks gas fireplaces gas logs for fireplaces and central vacuum systems united air temp worked with architects and general contractors in connection with its business united air temp also installed duct work installed line sets installed radiators framed and cut walls cut floors and ceilings built chases and bulkheads cut holes in roofs and repaired roofs installed water and gas pipes installed registers installed electrical lines connections and controls upgraded electrical systems installed flute pipes and venting demolished concrete slabs and installed replacement slabs removed oil tanks installed thermostats built fireplaces and performed masonry carpentry and electrical work some of the work performed by united air temp required building permits and the building permits were issued either to united air temp or to its customers central heating or air conditioning systems that have been installed in a residence as permanent improvements are structural_components of such building and are real_property none of united air temp’s installations was temporary q4e- petitioner kept electronic calendars of his activities he planned his activities about a month in advance and would enter in his calendar the activities that he planned to accomplish he entered on the calendar the date and time including the beginning and ending times based upon his estimate of length of each activity and the description of the planned activity he did not go back and correct his calendar entries to reflect the actual time spent or to reflect a change in his planned activity in preparation for trial in date petitioner reviewed his calendars and supplemented the entries with handwritten notations based on his recollection based on petitioner’s calendar entries petitioner prepared summaries of his time spent working at united air temp petitioner’s summaries estimate that he worked at united air temp about hours and hours in and respectively generally petitioner estimated that he worked in the office an average of or days per week for approximately to hours per week unrecorded activities included petitioner’s telephone conversations with dorin ivanescu executive vice president of united air temp outside of business hours that occurred about to times each month with calls lasting an average of to minutes each or approximately hours per year real_estate rental activities petitioners owned the following rental real_estate properties a farm and buildings in new york new york property an apartment building in pennsylvania apartment building a commercial building in pennsylvania commercial building and a rental unit in florida florida property petitioner’s work on the rental properties included roofing repair electrical heating system repairs heating system replacement foundation work and routine maintenance based on petitioner’s calendar entries petitioner prepared summaries of the hours spent on each of the rental_real_estate_activities in addition to the activities recorded in his calendar he computed an estimate of the hours spent traveling to and from the rental properties and estimated the hours that he spent on administrative tasks petitioner estimated that his travel time from the washington d c area to pennsylvania and new york was about hours each way and to florida was about hours each way in petitioner made four trips to florida and eight trips to either new york or pennsylvania in petitioner made two trips to florida and nine trips to either new york or pennsylvania petitioner estimated that each year he spent approximately to hours on administrative work that related to the rental activities -- - petitioner’s estimate of the hours that he spent on real_estate rental activities is as follows new york property apartment building --- commercial building florida property travel administrative total big_number big_number mrs fowler performed administrative services related to the rental properties she reviewed mail and invoices made deposits of rental income prepared accounting_records prepared checks to pay rental expenses filed business records maintained and backed up computerized accounting_records compared actual expenses with budgeted expenditures and met with the certified_public_accountant in connection with the preparation of income_tax returns mrs fowler did not keep a calendar or a log of the hours that she spent performing these activities but she estimated that she spent about hours a year on these administrative tasks petitioners used the services of independent contractors to assist in the management and maintenance of the rental properties petitioners hired a manager for the apartment building the manager was responsible for answering telephone calls collecting rents and depositing the monthly checks the manager was paid a percentage of the money that she collected - for the florida property petitioners had independent contractors that they would call to perform work if they were not physically present to do the repairs or maintenance petitioners hired katherine morgan to landscape and sandy chief to perform maintenance on the florida property the new york property was approximately acres and consisted of two houses two storage units a workshop farmland and a tree plantation neither of the houses on the new york property was rented in and a portion of the grounds was arable and was farmed by dan zittle in and petitioners did not receive any rents on the new york property in and received dollar_figure in rent on the new york property in for the new york property petitioners hired an individual to do simple tasks such as trimming around the buildings and plowing snow from driveways petitioners also hired an excavating contractor a plumber and an electrician petitioners claimed rental losses of dollar_figure and dollar_figure in and respectively on their schedule e supplemental income and loss petitioners did not elect to aggregate their real_property rental activities for purposes of sec_469 interest_expense respondent examined petitioners’ and income_tax returns and proposed adjustments to petitioners’ schedule a itemized_deductions and schedule c profit or loss from - - business for those years respondent determined additional income taxes of dollar_figure dollar_figure and dollar_figure for and respectively the schedule c adjustments arose from the operation of a sole_proprietorship united contractors that was a trade_or_business adjustments to petitioners’ income_tax return totaled dollar_figure of which dollar_figure arose from adjustments to schedule c adjustments to petitioners’ income_tax return totaled dollar_figure of which dollar_figure arose from adjustments to schedule c all of the adjustments to petitioners’ income return related to adjustments to schedule c in petitioners paid interest of dollar_figure to the u s treasury of which dollar_figure and dollar_figure for and respectively related to adjustments to schedule c in petitioners paid interest of dollar_figure of which dollar_figure and dollar_figure for and respectively related to adjustments to schedule c petitioners claimed a deduction for other interest of dollar_figure and dollar_figure in and respectively on their schedule c for interest that related to united contractors tax_return preparation petitioners’ federal_income_tax returns were prepared by thompson greenspon company p c of which wilbert thomas miller iii miller is a tax partner miller is also a certified - - public accountant miller discussed with petitioner the gualifications and definition of a real_estate_professional for purposes of sec_469 and he inquired about petitioner’s involvement in united air temp and petitioners’ involvement in their real_estate rental activities form 8275-r regulation disclosure statement was prepared and filed with petitioners’ federal_income_tax return to disclose that petitioners were taking a position inconsistent with that of the internal_revenue_service with regard to interest_paid on tax deficiencies opinion rental properties the deductibility of the losses from petitioners’ rental properties depends on whether petitioner qualifies as a real_estate_professional under sec_469 and if so whether petitioner materially participated in each rental_activity sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is treated as a per se passive_activity regardless of whether the -- - taxpayer materially participates sec_469 under sec_469 b the rental activities of a taxpayer in the real_property business real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business and subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs petitioners argue that they are entitled to deduct their losses from their real_estate rental properties because petitioner qualifies as a real_estate_professional under sec_469 and that the real_estate rental activities are a trade_or_business in which petitioner and mrs fowler materially participated respondent maintains that the real_estate rental activities generating a net_loss are per se passive activities under sec_469 because petitioner has not presented adequate evidence to support his assertion that he was a real_estate_professional pursuant to sec_469 in either or or to support a finding that he and mrs fowler materially participated in each of the real_estate activities under sec_469 b a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the above requirements for gualification as a real_estate_professional are satisfied if and only if either spouse separately satisfied these requirements sec_469 b thus if either spouse gualifies as a real_estate_professional the rental activities of the real_estate_professional are not a per se passive_activity under sec_469 instead the real_estate professional’s rental activities would be treated as a passive_activity under sec_469 unless the taxpayer materially participated in the activity material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 for purposes of determining whether a taxpayer materially participated in a trade_or_business this requirement must be met with respect to each interest in rental real_estate unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 a petitioner did not make a timely election to treat all interests in rental real_estate as a single rental real_estate activity in determining whether a taxpayer materially participates the participation of the spouse of the taxpayer shall be taken into account sec_469 petitioners claim that petitioner spent big_number hours and big_number hours in and respectively on rental real_estate properties petitioners’ estimate of the hours of work done on rental properties is based on petitioner’s calendar entries petitioner’s estimate of hours spent traveling to and from the rental properties and petitioners’ estimate of hours spent performing administrative work petitioners also claim that petitioner worked at united air temp a total of hours and hours in and respectively and that all of these hours were related to real_property trades_or_businesses under sec_469 c d because petitioner was an employee of united air temp petitioners assert that united air temp is a real_property_trade_or_business under sec_469 d because more than percent of its gross_receipts is derived from real_property trades_or_businesses sec_469 d provides personal services as an employee ---for purposes of qualifying as a real_estate_professional under subparagraph b personal services performed as an employee shall not be treated as performed in real_property trades_or_businesses the preceding sentence shall not apply if such employee is a 5-percent_owner in the employer respondent agrees that petitioner owned more than percent of united air temp in and and satisfies the requirements of sec_469 d thus petitioner can include personal services performed as an employee of united air temp provided that such activities are related to real_property trades_or_businesses however respondent argues that petitioner’s activities as an employee of united air temp are not all related to real_property trades_or_businesses real_property trades_or_businesses are defined in sec_469 c as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business a trade_or_business includes being an employee 66_tc_652 affd 601_f2d_734 5th cir we need not decide whether petitioner’s personal services as an employee of united air temp are related to a real_property_trade_or_business or whether united air temp is a real_property_trade_or_business because petitioner has not established by reasonable means that petitioner spent more than hours in real_property trades_or_businesses personal services generally means any work performed by an individual in connection with a trade_or_business sec_1_469-9 income_tax regs work done by an individual in the individual’s capacity as an investor in an activity is not generally treated as participation in the activity sec_1 5t a temporary income_tax regs fed reg date with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs supra provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we believe that the methods that petitioner used to approximate the time that he spent performing services in real_property trades_or_businesses are not reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra petitioners’ estimates are based on petitioner’s calendar entries and do not reliably or reasonably reflect the hours that petitioner actually devoted to united air temp or to his rental_real_estate_activities petitioner assigned hours to the activities in his calendar before the activities occurred and his estimates were not later adjusted to reflect the actual duration of the activities in preparation for trial in -- - petitioner made notations on his calendars based on his recollection of the activities occurring in and however these handwritten notations that were prepared years later are not reliable this court has previously noted that while the regulations are somewhat ambivalent concerning the records to be maintained by taxpayers they do not allow a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 petitioners attempt to distinguish the facts of this case from those cited by arguing that petitioner’s calendars are reliable because the calendars were prepared in advance of his activities for his work at united air temp and his rental properties we conclude that this case and the cases cited are not distinguishable in any event petitioners’ reconstruction and assertions of time spent are not credible in the context of the types of properties the amount of rent received and the services allegedly performed because petitioner does not meet the 750-hour requirement of sec_469 b he 1s not a real_estate_professional for purposes of sec_469 therefore we need not address whether petitioner spent more than percent of his time in real_estate trades_or_businesses under sec_469 b -- - because petitioner does not qualify as a real_estate_professional under sec_469 petitioners’ real_estate rental activities are treated as per se passive activities under sec_469 regardless of material_participation by petitioners see sec_469 thus we need not decide whether petitioners materially participated in each real_estate rental_activity even if petitioner were a real_estate_professional under sec_469 petitioners would not meet the material_participation requirements of sec_1_469-5t temporary income_tax regs fed reg date based on the following considerations petitioners did not elect to aggregate their real_property rental activities and must show that they meet the material_participation requirements with respect to each real_estate rental property petitioners rely on the same calendars estimates of their travel time and their personal testimony to prove the hours that they worked on each of their real_estate rental properties petitioners retained a manager for their apartment building and utilized the services of independent contractors to maintain their rental properties petitioners’ travel to their florida property of hours and hours in and respectively appears also to be personal trips to stay at another florida property owned by petitioners petitioners did not spend more than hours on - activities related to the apartment building and commercial building in petitioners made general estimates of the hours that each spent on administrative work and those estimates were neither supported by calendar entries nor calculated with respect to each real_estate rental property activities performed by mrs fowler would be aggregated with those of petitioner for purposes of the material_participation requirement of sec_469 b see sec_469 however several of the administrative activities that petitioners performed are investor-related activities and thus are not treated as participation in the activity see sec_1_469-5t a temporary income_tax regs fed reg date interest respondent disallowed petitioner’s deductions of dollar_figure and dollar_figure in and respectively for other interest that petitioners claimed on schedule c for united contractors the amounts deducted represent deficiency_interest that petitioners paid on tax deficiencies that related to their unincorporated schedule c business respondent’s disallowance is based on sec_163 h a which generally disallows a deduction for personal_interest and on sec_1_163-9t a temporary income_tax regs fed reg date which -- - interprets personal_interest to include interest_paid on individual tax deficiencies sec_163 generally provides sec_163 interest h disallowance of deduction for personal_interest -- in general --in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year personal_interest --for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee sec_1_163-9t a temporary income_tax regs supra provides sec_1_163-9t personal_interest temporary -- bo personal interest-- interest relating to taxes--- i in general except as provided in paragraph b of this section personal_interest includes interest--- a paid on underpayments of individual federal state or local_income_taxes and on indebtedness used to pay such taxes within the meaning of sec_1 168-8t regardless of the source of the income generating the tax_liability petitioners maintain that they are entitled to deduct their tax_deficiency interest as a business_expense on their schedule c because sec_1_163-9t a temporary income_tax regs supra is invalid and interest on indebtedness is properly allocable to a trade_or_business under sec_163 h a petitioners rely on this court’s opinions in 106_tc_31 revd 141_f3d_936 9th cir and kikalos v commissioner tcmemo_1998_92 revd 190_f3d_791 7th cir despite their reversal because the appeal in the instant case lies to the court_of_appeals for the bleventh circuit which has yet to address the issue presented here see 54_tc_742 affd 445_f2d_985 10th cir subseguent to trial and the submission of briefs in this case the court addressed the same issue with similar facts in robinson v commissioner t c in robinson the court revisited the issue of whether deficiency_interest that taxpayers paid in connection with their unincorporated schedule c business was deductible we reconsidered our conclusions in redlark and kikalos and held that sec_1_163-9t a temporary income_tax regs supra was valid for the reasons set forth in robinson we similarly conclude in the instant case that petitioners may not deduct the interest - - that they paid with respect to their federal_income_tax deficiency the interest_paid on petitioners’ individual tax_deficiency is personal_interest regardless of the source of the income generating the tax_liability the courts of appeals for the fourth sixth seventh eighth and ninth circuits have reached the same conclusion 190_f3d_791 7th cir revg tcmemo_1998_92 180_f3d_721 6th cir 173_f3d_533 4th cir 141_f3d_936 9th cir revg 106_tc_31 65_f3d_687 8th cir penalties sec_6662 imposes a 20-percent accuracy-related_penalty where the taxpayer’s underpayment_of_tax is attributable to negligence or disregard of rules or regulations see also sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 a based on petitioners’ negligence or disregard of rules or regulations in the preparation of their and tax returns sec_1_6662-3 income_tax regs provides an exception to the penalties imposed under sec_6662 b when the taxpayer adequately discloses a position contrary to that of --- - the internal_revenue_service adequate_disclosure includes a properly completed and filed form 8275-r sec_1_6662-3 income_tax regs petitioners filed a form 8275-r to disclose their position regarding the deductibility of interest with respect to the sec_469 issue petitioners did not attempt disclosure and in any event the disclosure exception under sec_1_6662-3 income_tax regs does not apply sec_1_6662-3 income_tax regs we are satisfied from the testimony however that petitioners relied on the advice of miller with respect to the passive_activity_losses that they claimed we conclude that petitioners are not liable for the accuracy-related_penalties imposed under sec_6662 we have considered all of the remaining arguments that have been made by petitioners for a result contrary to that expressed herein and to the extent not discussed above they are without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties
